ACCEPTED
                                                                                                       04-14-00069-CV
                                                                                           Filed 2/10/2015 1:10:19 PM
                                                                                          FOURTH COURT
                                                                                                    R. DavidOF   APPEALS
                                                                                                             Guerrero
                                                                                                 SAN ANTONIO,      TEXAS
                                                                                                          District Clerk
                                     04-14-00069-CV                                           Jim 2/10/2015  4:43:44
                                                                                                   Wells County,      PM
                                                                                                                  Texas
                                                                                                          KEITHDeputy
                                                                                                 Rosie Garcia,    HOTTLE
                                                                                                                   CLERK

                                  CAUSE NO. 14-10-53721-CV

HOUSING AUTHORITY OF THE                         §               IN THE DISTRICT COURT OF
                                                                                 FILED IN
CITY OF ALICE                                    §                        4th COURT OF APPEALS
                                                 §                         SAN ANTONIO, TEXAS
v.                                               §               JIM      02/10/2015
                                                                       WELLS  COUNTY,4:43:44 PM
                                                                                         TEXAS
                                                 §                            KEITH E. HOTTLE
TEXAS MUNICIPAL LEAGUE JOINT                     §                                 Clerk
SELF INSURANCE FUND AND                          §
TEXAS MUNICIPAL LEAGUE                           §
INTERGOVERNMENTAL RISK POOL                      §                      79rd JUDICIAL DISTRICT

                    NOTICE OF APPEAL OF DEFENDANTS
         THE TEXAS MUNICIPAL LEAGUE JOINT SELF-INSURANCE FUND
     AND THE TEXAS MUNICIPAL LEAGUE INTERGOVERNMENTAL RISK POOL

        Defendants Texas Municipal League Joint Self-insurance Fund and The Texas Municipal

League Intergovernmental Risk Pool give notice that Defendants appeal from the Court’s “Order

Selecting Empire” that was signed on January 15, 2015 by the sitting judge in the 79th Judicial

District Court of Jim Wells County, Texas, in the above entitled and numbered cause.

        This appeal is being taken to the Fourth Court of Appeals in San Antonio. This is an appeal

of a final order.

                                             Respectfully submitted,

                                             BLANK ROME LLP


                                             By: /s/ Barry Abrams
                                                 Barry Abrams
                                                 babrams@blankrome.com
                                                 State Bar No. 00822700
                                                 Jack W. Higdon
                                                 jhigdon@blankrome.com
                                                 State Bar No. 24007360
                                                 700 Louisiana, Suite 4000
                                                 Houston, TX 77002-2727
                                                 (713) 228-6601
                                                 (713) 228-6605 (Fax)

                                             Attorneys for Defendants
                                             Texas Municipal League Joint Self-insurance
                                             Fund and The Texas Municipal League
                                             Intergovernmental Risk Pool
                              CERTIFICATE OF SERVICE

      I certify that on February 10, 2015, I served a true and correct copy of the foregoing
document on the following counsel, at the addresses and in the manner indicated below:

Via Email and
CM/RRR #70071490000022287784
Mr. Anthony Constant
CONSTANT LAW FIRM
One Shoreline Plaza
800 N. Shoreline Blvd, Suite 2700 South
Corpus Christi, Texas 78401
Fax: 361-887-8010
afc@constantlawfirm.com
office@constantlawfirm.com



                                          /s/ Barry Abrams
                                          Barry Abrams




                                            -2-